ORDER
In accordance with Rule 429, SCACR, the Board of Governors of the South Carolina Bar has nominated five Regular members of the South Carolina Bar and four paralegals to serve on the Board of Paralegal Certification. The following persons are hereby appointed to the Board of Paralegal Certification for the specified terms. Meliah B. Jefferson is appointed as Chairperson of the Board.
Regular Members Term
Mieliah B. Jefferson, Chairperson February 1, 2016-January 31, 2018
Elizabeth Owen Mann February 1, 2016-January 31, 2019
William McSorley February 1, 2016-January 31, 2019
Hervery B.O. Young February 1, 2016-January 31, 2018
April N. Vance February 1, 2016-January 31, 2017
Paralegal Members Term
Karen M. Cummins February 1, 2016-January 31,2019
Amanda Durham February 1, 2016-January 31,2018
Rebecca J. Maxson February 1, 2016-January 31,2017
Heather Osborne February 1, 2016-January 31,2017
/s/Costa M. Pleicones, C.J.
Chief Justice of South Carolina